DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Applicant's amendments and remarks, filed on 12/14/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-15 are under examination. Claims 16-28 are withdrawn. 
Priority
The present application is a continuation of U.S. Patent Application No.5 15/616,873 filed June 7, 2017, which is a continuation of U.S. Patent Application No. 12/744,573 filed May 25, 2010, which is a national stage entry of PCT/CH2007/000599 filed November 29, 2007. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
grouping the plurality of DNA sequences into a plurality of groups based on the classification annotations, wherein each group of the plurality of groups is associated with a different classification annotation; 
selecting a group of the plurality of groups; aligning the DNA sequences of the selected group; 
after aligning the DNA sequences in the selected group, determining a measure of distance for each pair of DNA sequences in the selected group based on similarity between the DNA sequences in the pair; 
determining, for the selected group, a centroid sequence that has a shortest aggregate measure of distance over all the DNA sequences in the selected group; 

With regards to the above claim limitations, none of these features are limited to any particular steps or operations and therefore broadly encompass observation and/or evaluation of sequence data. As such, these are acts that can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Notably, there is no computer processor required to perform the method of claim 1 and, even if there was, it would not negate the mental nature of these limitations. 
With regard to the above determining steps (for determining a measure of distance and a centroid sequence), these are interpreted as mathematical calculations when read in light of  the specification [page 5], which clearly teaches that mathematical calculations and/or algorithms are necessarily required to perform these steps. For these reasons, the claims are directed to one or more judicial exceptions.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). [Step 2A, Prong 1: YES]. 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
 obtaining a plurality of DNA sequences from one or more organisms, wherein each DNA sequence is annotated with a classification annotation for one or more taxonomies, systems, and functions related to the DNA sequence; 
displaying the determined centroid sequence, wherein the method is performed in real-time or near real-time. 

With regards to the obtaining step, this step merely provides data for use by the abstract idea (i.e. pre-solution activity) and is recited at a high level of generality. Therefore, this amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the displaying step, this act amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, this step is not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the recited processor and computer readable medium (claim 15), these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. The examiner takes official notice that methods/techniques for displaying sequence data were well understood, routine, and convention (WURC) in the art. 
With regards to the claimed processor and computer readable medium, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims 2-14 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, claims 2, 3, 5-7, 12, 13, 14, require operations that further limit the specificity of the abstract idea set forth above and also include explicit mathematical equations. As such, the claimed subject matter is still part of the judicial exception and is not patent eligible for reasons discussed above in the Step 2A (prong 1) analysis. Claim 4 further limits the displaying step, and therefore is also not patent eligible for reasons discussed in the Step 2A (prong 2) analysis. Claims 8-11 further limit the nature of the annotation data being used by the judicial exception. Therefore, these claims are still part of the judicial exception and are not patent eligible for reasons discussed above in the Step 2A (prong 1) analysis.
Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.

Response to Arguments
Applicant’s arguments, filed 12/14/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the amended claims now comprise sequences that are 180 nucleotides in length and wherein the method is performed in real-time or near-real time, and therefore does not recite a mental process. In response, while it may be impractical and tedious to analyze bioinformatics data (i.e. least 11 DNA sequences each at least 180 nucleotides in length) without an electronic computer, it is not impossible. In addition, to the extent that applicant intends for the entire method to now be performed in ‘real-time’ or ‘near-real time’ (which is debatable since this limitation is appended to the displaying step), this still does not change the examiner’s position with regards to the mental process analysis since the analysis of any data in the mind of a science (or using a pencil and paper) is reasonably interpreted as ‘real time’ or ‘near real-time’ analysis (absent any limiting definition to the contrary). Furthermore, applicant has not challenged the examiner’s position that the claims require the use of a mathematical concepts or explained how all of the claimed steps are such that they cannot be performed in the human mind and/or do not involve mathematical concepts. For these reasons, the examiner maintains that the claims recite an abstract idea.  
Applicant again argues that the claims result in the integration of the judicial exception into a practical application, i.e. real world uses, namely by improving the functioning of a computer and improving the accuracy of the annotations [0004-0005]. In response, it is noted with particularity that claim 1 is not directed to a computer nor does it even require the use of a computer. For this reason alone, applicant’s argument is not persuasive regarding claim 1. That being said, claims 1 and 15 do not extend beyond mathematically manipulating sequence data (and annotation data), and determining and displaying a centroid sequence (i.e. better data). On this point, the Courts have instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). A review of the specification generally asserts that public sequence databases include many sequencing and annotation errors and the invention addresses the need to assess (qualitatively) classification annotations [pages 4-5]. However, the claims are not directed to determining errors of any type. As discussed in MPEP 2016.04(d), the specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. In this case, the examiner cannot determine the claim improves technology because the specification merely sets forth an improvement in a conclusory manner. Indeed, it may be that the purpose of the claimed invention to improve the functioning of a computer. Regardless, the guidance to be followed provides examples of when “a judicial exception has not been integrated into a practical application” and one such instance is when the judicial exception “includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.” 2019 Eligibility Guidance, 84 Fed. Reg. at 55. In this case, as discussed above, the focus of the claims is not an improved computer or [device] but on the improved mathematical analysis in order to generate “better data”. As such, it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) itself. 
In summary, there is no specific improvement over prior computer systems nor do the claims results in applying the abstract idea to effect a particular treatment (see, e.g. Vanda memo). Other than the limitations directed to the abstract idea, the invention is claimed at a very high level of generality and is only limited in the type of information used, the type of analysis, and how the information is displayed. Similar to SmartGene, where the Federal Circuit held that claims directed to “comparing new and stored information and using rules to identify medical options” did not satisfy Alice step one (See SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 951-52, 955-56 (Fed. Cir. 2014)), the instant claims do not rely on an inventive device or technique for displaying information. See also USPTO 2019 Subject Matter Eligibility Examples (Example 42, claim 2, page 19). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO]. For at least these reasons, the rejection is maintained. 

Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 11 is/are also rejected due to said dependency. 
Claims 1 and 15 recite “displaying the determined centroid sequence, wherein the method is performed in real-time or near real-time.” It is unclear as to the metes and bounds of the terms “real-time” or “near real-time” such that the artisan would know what structural and/or functional limitations of the claimed method is/are intended, i.e. what is meant by near real-time display of data or real-time obtaining of data? A review of the specification does not provide any specific limiting definitions or examples that would serve to clarify the scope of these terms. As such, the recitation appears to be nothing more than a claim drafting strategy to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or a recitation of token post-solution activity. Clarification is requested via amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejection is newly applied in view of applicant’s amendments. 
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Natale et al. (Genome Biology, 2000, 1, 5, pp.1-19) in view of Donati et al. (WO2007/072214; Pub. Date: 28 June 2007; See IDS filed 03/01/2021) and Xu et al. (Neural Networks, IEEE Transactions; 2005; vol. 16, issue 3, pp. 645-678; See IDS filed 03/01/2021).
Natale et al. (Genome Biology, 2000, 1, 5, pp.1-19) teaches a computational method for reannotating genomic sequence data using the database of Clusters of Orthologous Groups (COGs) of proteins [abstract]. In particular, Natale teaches obtaining a plurality of genomic sequences from databases which have been annotated [page 3, entire, and page 4, col. 2, para. 2], wherein the COG database consists of over 2000 COGs from 21 completely sequence genomes [page 15, col. 2], which at a minimum suggests the newly recited nucleotide length and base limitations as claims. Natale teaches grouping the genomic sequence data using a COG-based genome annotation procedure [page 3, entire, and page 4, col. 2, para. 2, and page 15, col. 2, para. 2]. Natale teaches selecting sequences grouped to COGs to identify any missing or unannotated sequences; iteratively aligning these sequences to a database using BLAST; and subsequently adding these sequences to the final validated COGs [page 3, col. 1 and col. 2, and Figure 1]. Natale teaches classifying genomic sequences assigned in the COGs based on clustering dendograms, distance matrix tree techniques, and tree-building programs [Abstract, Figure 3, page 6, col. 2, Table 6, and page 17, col. 2]. Natale also teaches methods for displaying cluster dendograms and neighbor-joining trees [Figure 3], which broadly reads on near real-time display absent any limiting definitions to the contrary. 
Natale does not specifically teach grouping DNA sequences based on “classification annotations”. However, it is noted that claims are not limited to any particular grouping operations or specificity with regards to the classification annotation data. Therefore, given the breadth of what is claimed, Natale at a minimum suggests this limitation since the genomic data being used comes from annotated databases and is subsequently grouped to COGs via automated comparison using COGNITOR followed by manual comparison [page 3, col. 2, page 4, col. 2], wherein the grouping is associated with different classes [Table 1, page 4, col. 1 and 2, page 5, col. 1, and page 17, col. 1].
Natale does not specifically teach determining a measure of distance for each pair of DNA sequences based on similarity between DNA sequences in the pair, or determining a centroid sequence with the shortest aggregate measure of distance. 
However, Natale makes obvious these limitations by teaching methods for classifying genomic sequences assigned in the COGs based on clustering dendograms, distance matrix tree techniques, and tree-building programs [Abstract, Figure 3, page 6, col. 2, Table 6, and page 17, col. 2], as discussed above, which one of ordinary skill in the art would understand at a minimum suggests the use of distance measures. 
Furthermore, Donati teaches methods for improving sequence annotations and includes determining sequences at the center of a topology (i.e. centroid sequences) [0025, 0043], and assigning groups to clusters based on comparisons to statistical cut-off values and annotations [0010, 0013, 0018, 0066, 0079, and Figure 1]. Alternatively, Xu also teaches method for clustering sequence data (page 660, Section J) that explicitly includes equations for determining centroids (page 651, col. 1); calculating distance and similarity measures (page 649, Section A); and generating new clusters only when input is below predefined confidence levels (pages 665, col. 2). 
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have modified the method of Natale by determining and displaying a centroid sequence that has a shortest aggregate measure of distance, as claimed since clustering algorithms for performing these functions were routine and conventional in the art, as taught by Donati and Xu. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding dependent claim(s) 2-14, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Natale, Donati, and Xu. With regards to claims 2, 7, 13, 14, Xu teaches a plurality of clustering methods that include identifying outliers [page 651, entire]; determining minimal differences between cluster elements [page 652, col. 2 and page 656 “Section G”]; dynamically merging and splitting clusters according to predefined thresholds [page 652, col. 2]; and equations for calculating weighted scores [page 649, ‘Section A’ entire] including a minimal distance equation [page 650, col. 2]. 
With regards to claims 3-5, Donati teaches displaying network graphs comprising edges and fraction of edge information (i.e. edge-weighted) [0022-25, 0040, Figure 1]; clustering data into nodes based on thresholds [0022]; determining outliers (Figure 4) and [0067]; removing incorrectly annotated sequences in the network based on similarity measures [0034, 0043]; software-based methods for comparing sequence length [0019-0020]; generating similarity scores; defining clusters of nodes, determining intra-cluster distances; determining weighted scores, and determining density of edge connections (i.e. edge weights) (see at least [0015, 0018-0026, 0035, 0054], and ref. claims 22 and 23).
With regards to claims 6, 8, 9, 10, 11, Natale [Figure 3] and Donati [0013, Figure 6] teaches determining annotation information that includes the organism and group names. Furthermore, the nature of the annotation information is interpreted to be an arbitrary design consideration. Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have modified the method of Natale by annotation sequences using similarity, distance, or centroid information with a reasonable expectation of success, since Donati clearly teaches routine and conventional  methods for adding annotations to any sequences [0010, 0043-0044], With regards to claims 24 and 26, Natale [page 4, col. 2] and Donati [0017] teach databases that preferably include entire genomes of as many organisms as reasonable for the desired including bacterial and viral data, which makes obvious bacteria species names and viral names. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619